Citation Nr: 0718628	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  05-10 200 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to an effective date prior to October 1, 2003, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1968 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 RO rating decision, that 
granted service connection and assigned a 50 percent rating 
for PTSD, effective on October 1, 2003.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  Since a formal application for pension or compensation 
benefits was not received prior to October 1, 2003, the 
records of earlier treatment at a Vet Center and from VA for 
symptoms of PTSD cannot constitute an inform claim.  

3.  An informal claim of service connection is not shown to 
have been presented prior October 1, 2003.  



CONCLUSION OF LAW

An effective date prior to October 1, 2003, the date of 
receipt of the veteran's original claim, for the grant of 
service connection for PTSD is not assignable.  38 U.S.C.A. 
§§ 5107, 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.400 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  


II. Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of award 
based on an original claim for service connection "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a) (West 2002).  

The pertinent regulation provides that for direct service 
connection the effective date will be the day following 
separation from active service or the date entitlement arose 
if the claim is received within 1 year of separation.  
Otherwise, the effective date is the date of the receipt of 
the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2).  

The RO granted service connection for PTSD with an effective 
date of October 1, 2003, the date the veteran filed his 
formal claim.  

The veteran contended in his August 2004 Notice of 
Disagreement (NOD) that the effective date should be December 
23, 2002, when the veteran reportedly started treatment with 
VA .  The veteran and his representative also assert that 
statements recorded on March 11, 2003, noted by social worker 
constitute an informal claim.  

The Board notes that any communication or action indicating 
an intention to apply for one or more benefits under the laws 
administered by VA from a claimant, his or her duly appointed 
representative, a Member of Congress, or some person acting 
as next friend of the claimant who is not sui juris, may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155; Kessel v. 
West, 13 Vet. App. 9 (1999).  

The Board notes that, upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If the formal claim 
is received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.   38 C.F.R. § 3.155.  

The veteran in this case is not shown to have filed a claim 
or formal application for pension or compensation prior to 
October 1, 2003.  

In addition, neither the copy of the March 2003 treatment 
note or April 2003 statement from the veteran's social worker 
at the Vet Center (received on or after October 1, 2003), nor 
the records of VA treatment before October 1, 2003 can be 
found to be as an informal claim in this case.  

As treatment records, none of these documents can be 
considered to be a communication or action as addressed by 
the provisions of 38 C.F.R. § 3.155.  Similarly, absent a 
showing of a formal claim earlier than October 1, 2003, the 
medical records cannot be accepted as an informal claim as 
addressed in 38 C.F.R § 3.157.  

Accordingly, the claim for an effective date for the grant of 
service connection for PTSD earlier than October 1, 2003 must 
be denied by operation of law.  



ORDER

The claim for an effective date earlier than October 1, 2003, 
for the grant of service connection for PTSD is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


